Mr. Justice Walker delivered the opinion of the Court: The Appellate Court having settled the facts in this case, we are prohibited from reviewing them. That court concurred with the jury and the circuit judge who tried the case, and that is, under the statute, conclusive of the facts. We can therefore only consider questions of law arising on the facts as found. It is insisted that a court of law, in an action of assumpsit, has no jurisdiction to hear evidence and declare a deed that is absolute in terms, a mortgage or mere security for the loan of money. That is not the question presented by this record. It is claimed, and the jury have so found, that Mrs. Hendryx, in her lifetime, loaned to appellant the sum of $1718.11, or, what. amounted to the same thing, she paid that sum on a judgment against appellant, with the agreement that he would mortgage to her eighty acres of land in Kansas, and a lot in the town of Leroy, in McLean county, in this State, as security for its payment; but instead thereof he executed a deed, with the reservation of the right to repurchase the town lo|. This defence was set up to a recovery; but it was urged, and the jury found, that the deed was never delivered by appellant. This, then, only presented the question whether the money was advanced, and if so, whether the deed was delivered or received as a purchase, and these facts have been found by the jury and the Appellate Court, and that" finding is conclusive. There can not be the slightest question that where money is loaned,, with an agreement that the borrower shall give a mortgage, and he fraudulently or otherwise fails or refuses to give the security agreed upon, or attempts to fraudulently impose a different security on the lender, an action at law may be maintained for the recovery of the money. If there was no delivery or acceptance of the deed, no title or right of any description vested in the grantee. If there was no delivery and acceptance of the deed, it has no relation to the case, and simply leaves the question whether the indebtedness was incurred, and if so, the right of recovery was complete. For some reason, which to us is not apparent, the Statute of Limitations is insisted upon for a reversal. The evidence tends to prove that the transaction occurred in October, 1873, and the money was to become due in one year, with the privilege for appellant to keep it five years, and the suit was brought in April, 1879, about four years and six months after the money was due. The evidence tended to prove these facts, and we must presume the jury so found. We presume no one would contend that a suit in assumpsit can be barred in less than five years, or that the statute can begin to run before the debt is due or an action accrues. There would, therefore, appear not to be the slightest ground for insisting on the .bar of the statute, nor can we believe that it could have been expected the court would allow the defence. Nor do we perceive any error in the rulings of the trial court as to the evidence, or in giving or refusing instructions. The judgment of the Appellate Court is affirmed. Judgment affirmed.